NO. 12-03-00388-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



WESLEY WALTERS,§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	Appellant pleaded guilty to the offense of aggravated robbery.  The trial court assessed
punishment at imprisonment for twenty years.  We have received the trial court's certification
showing that Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly,
the appeal is dismissed for want of jurisdiction.
Opinion delivered November 19, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.


(PUBLISH)